In a proceeding pursuant to CPLR article 78 to compel respondents to credit petitioner with additional jail time, the appeal is from so much of an order of the Supreme Court, Kings County, entered April 19, 1974, as limited such jail time credit to five days. Order reversed insofar as appealed from, on the law, without costs or disbursements, and application granted to the extent that respondents are directed to furnish petitioner with jail time credit for the entire period between October 23, 1971 and February 25, 1972. Proceeding remanded to Criminal Term for the entry of an appropriate amended order in accordance herewith. Petitioner was arrested on June 14, 1971 and was admitted to bail in Kings County on .June 17, 1971. On October 23, 1971 he was arrested on other Kings County charges, which resulted in the sentence against which additional jail time credit is sought. On February 21, 1972, while petitioner was incarcerated, the Bronx Supreme Court issued a bench warrant for his arrest. On February 24, 1972, petitioner was sentenced to a five-month sentence under the first Kings County case, which sentence was deemed satisfied by jail time served from June 14, 1971 to June 17, 1971 and October 23, 1971 to February 25, 1972. On December 27, 1972 petitioner was sentenced to an indeterminate term, with a maximum of four years, under the Bronx indictment. He began serving that sentence on January 9, 1973. On April 10, 1973 he was sentenced to a concurrent indeterminate term, with a maximum of five years, under the Kings County indictment in question. He began serving that sentence on April 18, 1973. Petitioner seeks jail time credit against that sentence for the periods between June 14, 1971 and June 17, 1971, October 23, 1971 and February 25, 1972, and January 9, 1973 and April 18, 1973. The Criminal Term granted him credit only for the period between October 23, 1971 and October 28, 1971. Petitioner is entitled to additional jail time credit for the period between October 28, 1971 and February 25, 1972 since that time was not "credited against the term * * * of any previously imposed sentence to which the person is subject” (see Penal Law, § 70.30, subd 3; cf. Matter of Colon v Vincent, 49 AD2d 939). The other periods in question do not come within the provisions of subdivision 3 of section 70.30 of the Penal Law. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.